Citation Nr: 0318813	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of a burst fracture of T3-4, claimed to be the 
result of VA medical treatment during an August 1999 to 
November 1999 hospitalization.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the RO, 
which denied the benefit sought on appeal.  


REMAND

Additional development of the record is indicated in this 
case in order to obtain private treatment records for the 
period immediately prior to the VA hospitalization on which 
this claim is based.  In this regard, the record reflects 
that the veteran sustained multiple traumatic injuries, 
including a spinal chord injury, on August 11, 1999 when he 
fell from a ladder.  It is reported that the veteran was 
initially seen at the Elberton Hospital emergency room, and 
was transferred that same day to the Medical College of 
Georgia.  In order to complete the record, copies of the 
records of the veteran's treatment at these locations should 
be obtained.  Likewise, any records of the veteran's 
treatment at the Augusta, Georgia, VA Hospital, dated on 
August 11 and/or August 12, 1999 should be obtained.  (There 
is some confusion in the record as to the precise date of the 
veteran's admission to the VA hospital, but it appears 
records dated from August 13 and thereafter, have already 
been obtained.)  

Under the circumstances, this case is remanded for the 
following:  

1.  After obtaining appropriate 
authorization, attempts should be made to 
obtain the records of the veteran's 
treatment at Elberton Hospital and the 
Medical College of Georgia on August 11, 
1999 and August 12, 1999.  

2.  The records of the veteran's 
treatment at the Augusta, Georgia, VA 
Medical Center on August 11, 1999 and/or 
August 12, 1999 should be associated with 
the claims file.  

3.  All notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 should be completed, and in 
particular, an opinion should be sought 
from an appropriate VA physician as to 
whether the veteran's current status post 
thoracic spine burst fracture and status 
post corpectomy and fusion, with 
paraparesis may be considered as due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing his treatment between 
August 1999 and November 1999, or an 
event not reasonably foreseeable.  The 
claims folder should be provided this 
physician for review, and in the event it 
is determined that a physical examination 
of the veteran is necessary to respond to 
this inquiry, that should be arranged.  

4.  Thereafter, the veteran's claim on 
appeal should be re-adjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


